DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 11 recites “the emitters have an edge length of at most 50 μm, preferably of at most 20 μm and particularly preferably of at most 10 μm, in a direction transverse to the main emission direction” which needs to be shown for the understanding of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected as being dependent on claim 11.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0015797 A1; Hatanaka) in view of Evans et al. (US 2016/0295202 A1; Evans).
As of claim 1, Hatanaka teaches an optical display device 200 [fig 1] comprising a plurality of emitters 2 (light emitting diodes) [fig 3] [0032] configured to emit electromagnetic radiation in a main emission direction (red, green and blue light) [fig 1], and at least one optical modulation unit 3 (dichroic mirror) [fig 3] [0036] having an adjustable focal length [0036], wherein the emitters are arranged in a main plane [fig 1], the emitters are separately controllable from one another (by light emission controller 141) [0027], the optical modulation unit 3 [fig 3] is arranged downstream of the emitters 2 [fig 3] in the main emission direction [fig 3], images of the emitters 2 [fig 3] are generated by means of the optical modulation unit 3 [fig 3], the images of the emitters 3 [fig 3] each having a distance from the main plane [fig 3] which can be predetermined by means of the adjustable focal length (dichroic mirror 3 has a concave optical reflection face 3A for selectively reflecting only light having a specific wavelength band and passing light having other wavelength bands, and it is disposed in the holder case 5 through a spacer 8 for adjusting the focal distance so that the optical reflection face 3A faces the light emitting face 2A of the light emitting diode 2) [0036].
Hatanaka does not teach a first optical element 700 (tuning assembly) [fig 2c] and a second optical element 320 (modulator) [fig 2c], wherein the first optical element 700 [fig 2c] is movable along the main emission direction (movable lens 730 of tuning 
Hatanaka does not teach a first optical element and a second optical element, wherein the first optical element is movable along the main emission direction, and the focal length of the optical modulation unit is adjustable by a distance of the first optical element to the second optical element.
Evans teach a system [fig 1m] having a first optical element 700 (tuning assembly) [fig 2c] and a second optical element 320 (modulator) [fig 2c], wherein the first optical element 700 [fig 2c] is movable along the main emission direction (movable lens 730 of tuning assembly moves along the main emission direction) [fig 1m], and the focal length of the optical modulation unit 870 [fig 1m] is adjustable by a distance of the first optical element to the second optical element (tuning assembly can be potentially positioned in any position after the light is generated by the light source) [0023].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a first optical element and a second optical element, wherein the first optical element is movable along the main emission direction, and the focal length of the optical modulation unit is adjustable by a distance of the first optical element to the second optical element as taught by Evans to the optical display device as disclosed by Hatanaka to modify the focal point of light in the displayed image (Evans; [0048]).

As of claim 3, Hatanaka teaches a plurality of optical modulation units 110, 122, 123 [fig 1], in which exactly one optical modulation unit 110 [fig 1] is arranged downstream of each emitter 10A-10C [fig 1].
As of claim 5, Hatanaka teaches the electromagnetic radiation emitted by the emitters 10A-10C [fig 1] has a chromaticity coordinate (red, green, blue) [0023], and the chromaticity coordinates of the electromagnetic radiation of different emitters are independently adjustable (the light emission controller 141 outputs turn-on control signals Cm-r, Cm-g, Cm-b to the reflection type light emitting diode units 10A to 10C so as to successively turn on the reflection type light emitting diode units 10A to 10C every predetermined period) [0027].
As of claim 6, Hatanaka teaches each emitter 10A-10C [fig 1] is formed with at least one light-emitting diode [0023].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0015797 A1; Hatanaka) in view of Evans et al. (US 2016/0295202 A1; Evans) and further in view of Chen et al. (US 2009/0185251 A1; Chen).
Hatanaka in view of Evans teaches the invention as cited above except for a deflection of the first optical element is performed by means of electrostatic actuators.
Chen teaches a deflection of the first optical element 410 (mirror) [fig 4A] is performed by means of electrostatic actuators [0045].
.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0015797 A1; Hatanaka) in view of Evans et al. (US 2016/0295202 A1; Evans) and further in view of Shin et al. (US 2019/0049632 A1; Shin).
Hatanaka in view of Evans teaches the invention as cited above except for the first optical element is a diffractive optical element and comprises a meta-lens structure.
Shin teaches a planar meta-lens [fig 1C] [0016] having is a diffractive optical element [0013].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first optical element is a diffractive optical element and comprises a meta-lens structure as taught by Shin to the optical display device as disclosed by Hatanaka in view of Evans to have a super resolution of about 100 nm or less using a material with high refractive index as an optical medium and operate in a label-free manner by using incident light as it is like a normal lens (Shin; [0013]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0015797 A1; Hatanaka) in view of Evans et al. (US 2016/0295202 A1; Evans) and further in view of Eichenholz et al. (US 2018/0284286 A1; Eichenholz).

Eichenholz teaches a lidar system [fig 1] having the emitters 110 [fig 1] are provided for generating electromagnetic radiation pulses with a pulse width of at most 20 μs, preferably of at most 10 ns and particularly preferably of at most 1 ns (1-4 ns) [0056].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the emitters are provided for generating electromagnetic radiation pulses with a pulse width of at most 20 μs, preferably of at most 10 ns and particularly preferably of at most 1 ns as taught by Eichenholz to the optical display device as disclosed by Hatanaka in view of Evans to have a super resolution of about 100 nm or less using a material with high refractive index as an optical medium and operate in a label-free manner by using incident light as it is like a normal lens (Shin; [0013]).
Allowable Subject Matter
Claims 4, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection of claims 11-12 and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 4, the closest prior art Hatanaka et al. (US 2009/0015797 A1; Hatanaka) teaches a projector device 200 is equipped with a laminate type light emitting diode device 100 as a light source for emitting light, a two-dimensional optical modulator 110 for modulating light, a irradiating optical system 120 for guiding light emitted from 
As of claim 11, the closest prior art Hatanaka et al. (US 2009/0015797 A1; Hatanaka) teaches a projector device 200 is equipped with a laminate type light emitting diode device 100 as a light source for emitting light, a two-dimensional optical modulator 
Claim 12 is allowed as being dependent on claim 11.
Claims 13-20 are allowed.
As of claim 13, the closest prior art Hatanaka et al. (US 2009/0015797 A1; Hatanaka) teaches a projector device 200 is equipped with a laminate type light emitting diode device 100 as a light source for emitting light, a two-dimensional optical modulator 110 for modulating light, a irradiating optical system 120 for guiding light emitted from the laminate type light emitting diode device 100 to the two-dimensional optical modulator 110, a projecting optical system 130 for projecting the modulated light modulated in the two-dimensional optical modulator 110, and a control device 140 for executing the control of the operation of the projector device 200. The laminate type light emitting diode device 100 selectively emits red light (R), green light (G) and blue light (B) corresponding to the three primary colors or emits some of the red, green and blue light (containing a case where all color light is emitted) at the same time. Specifically, the laminate type light emitting diode device 100 has a reflection type light emitting diode unit 10A for emitting red light (R: wavelength of 660 nm), a reflection type light emitting diode unit 10B for emitting green light (G: wavelength of 525 nm) and a reflection type light emitting diode unit 10C for emitting blue light (B: wavelength of 470 nm), and these reflection type light emitting diode units 10A to 10C (represented by reference numeral "10" when particularly not discriminated) are laminated so as to be continuous with one another so that light is emitted in the same direction from the reflection type light emitting diode units 10A to 10C. Under the control of the control device 140, each color light is selectively emitted or some of color light beams (containing a case where all the color light beams are emitted) are emitted. Hatanaka does not anticipate or render obvious, alone or in combination, the optical modulation unit is arranged downstream of the emitters in the main emission direction, images of 
Claim 14 is allowed as being dependent on claim 13.
As of claim 15, the closest prior art Hatanaka et al. (US 2009/0015797 A1; Hatanaka) teaches a projector device 200 is equipped with a laminate type light emitting diode device 100 as a light source for emitting light, a two-dimensional optical modulator 110 for modulating light, a irradiating optical system 120 for guiding light emitted from the laminate type light emitting diode device 100 to the two-dimensional optical modulator 110, a projecting optical system 130 for projecting the modulated light modulated in the two-dimensional optical modulator 110, and a control device 140 for executing the control of the operation of the projector device 200. The laminate type light emitting diode device 100 selectively emits red light (R), green light (G) and blue light (B) corresponding to the three primary colors or emits some of the red, green and blue light (containing a case where all color light is emitted) at the same time. Specifically, the laminate type light emitting diode device 100 has a reflection type light emitting diode unit 10A for emitting red light (R: wavelength of 660 nm), a reflection type light emitting diode unit 10B for emitting green light (G: wavelength of 525 nm) and a reflection type light emitting diode unit 10C for emitting blue light (B: wavelength of 470 nm), and these reflection type light emitting diode units 10A to 10C (represented by reference numeral "10" when particularly not discriminated) are laminated so as to be continuous with one another so that light is emitted in the same direction from the 
Claims 16-20 allowed as being dependent on claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Ishihara et al. (US 10732410 B2) teaches an image projection device includes an emitting unit, a shaping unit, an adjusting unit, a scanning unit, and a projection optical system. The projection optical system is disposed such that a position of a front side principal plane of the projection optical system is at a position which is separated from the scanning unit by a focal length of the projection optical system;
- Prior Art YOU et al. (US 20190137665 A1) teaches projectors, each including a light source configured to emit laser light, a substrate spaced apart from the light source by a distance, a pattern mask including a pattern on a first surface of the substrate, the first surface facing the light source, and a meta-lens including a plurality of first nanostructures on a second surface of the substrate, the second surface facing the first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882